Citation Nr: 0711026	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  05-17 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the lumbosacral 
spine.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from April 1976 to April 1978.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

The veteran and his spouse testified before the undersigned 
Acting Veterans Law Judge via videoconferencing technology in 
August 2006.  A transcript of the hearing has been associated 
with the record.

The Board remands these claims to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  

REMAND

In an August 2005 written statement, L.R., D.C. indicated 
that the veteran was given orthotics in 1984 to stabilize his 
low back and knees.  In addition, during his August 2006 
hearing, the veteran testified that he had been treated for 
his back disability at a VA facility in January 2006.  
Records of the treatment visits, which are pertinent to this 
appeal, are not in the claims file and should be secured on 
remand.

During his August 2006 hearing, the veteran also testified 
that his back disability had worsened since his most recent 
VA examination in February 2005.  His spouse confirmed this 
assertion and further testified that the pain caused the 
veteran mobility problems.  A new examination is thus 
necessary to evaluate the current level of severity of the 
veteran's back disability.

Finally, a May 2005 VA treatment record reflects the 
veteran's report of receiving Social Security Administration 
(SSA) benefits.  As the records SSA relied upon in granting 
such benefits might be pertinent to this appeal, VA should 
attempt to secure them on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records from the 
Boise VA Medical Center and all 
associated facilities for the period 
beginning January 2006. 

2.  Attempt to obtain and associate with 
the claims file records of the veteran's 
treatment by Dr. R.  

3.  Contact the veteran and inquire 
whether he is in receipt of SSA 
disability benefits.  If so, obtain and 
associate with the claims file a copy of 
SSA's decision awarding the veteran 
disability benefits and copies of the 
records upon which SSA relied in awarding 
these benefits.  

4.  Upon completion of the above 
development, schedule the veteran for a 
VA orthopedic examination to determine 
the extent of his low back disability.  

Perform all indicated tests and studies.  
Make the claims file available to the 
examiner for review prior to the 
examination.  

In reporting the results of range of 
motion testing in degrees, specifically 
identify any excursion of motion 
accompanied by pain.  Identify any 
objective evidence of pain and assess the 
extent of any pain.  

Perform tests of joint motion against 
varying resistance.  Describe the extent 
of any incoordination, weakened movement 
and excess fatigability on use.  To the 
extent possible, assess any functional 
impairment due to incoordination, 
weakened movement and excess fatigability 
in terms of additional degrees of 
limitation of motion.  

Opine whether there would be additional 
limits on functional ability on repeated 
use or during flare-ups (if the veteran 
describes flare-ups), and if feasible, do 
so in terms of additional degrees of 
limitation of motion.  

Indicate whether there is ankylosis of 
the lumbar spine and, if so, whether the 
angle is favorable or unfavorable.  

Indicate whether intervertebral disc 
syndrome is present.  If so, discuss any 
occurrence of incapacitating episodes due 
to intervertebral disc syndrome and 
quantify their occurrence and duration 
over the previous 12 month period.

Express the complete rationale for all 
opinions expressed.  

5.  If and only if additional relevant 
supportive evidence pertaining to the 
veteran's claimed right knee disability 
is received, request a VA orthopedic 
examiner to review the record and examine 
the veteran and provide an opinion 
regarding whether it is at least as 
likely as not that any current right knee 
disability is etiologically related to 
any in-service disease or injury.

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.  

6.  Notify the veteran of the date and 
place of any requested examination and 
advise him that any failure to report for 
a scheduled VA examination without 
showing good cause may have adverse 
effects on his claim(s).

7.  Review the claims folder to ensure 
that all development actions have been 
conducted and completed in full.  If any 
development is incomplete, implement 
appropriate corrective action.    

8.  When the above development has been 
completed, readjudicate the issues on appeal 
based on a de novo review of all pertinent 
evidence.  Consider the possibility of 
staged ratings pursuant to Fenderson v. 
West, 12 Vet.App. 119 (1999).  If either 
benefit sought on appeal is not granted to 
the veteran's satisfaction, issue a 
supplemental statement of the case and 
afford the veteran and his representative 
the requisite opportunity to respond.  

9.  Thereafter, return this case to the 
Board for further appellate action, if 
indicated.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
L. J. N. Driever
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




